Citation Nr: 0213075	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  90-42 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals, left shoulder (minor), currently evaluated at 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim on appeal.  The San Diego 
RO is currently the agency of original jurisdiction.

Parenthetically, the Board notes that this issue has been on 
appeal for an extended period of time.  The Board denied the 
claim in August 1991.  The Board's 1991 decision was vacated 
by the United States Court of Appeals for Veterans Claims 
(the Veterans Claims Court) in February 1993.  The Board 
remanded the case in September 1993.  More recently, in a 
decision dated October 1997, the Board again denied a rating 
in excess of 20 percent for the veteran's left shoulder 
disability.  Subsequently, the veteran appealed the Board's 
decision to the Veterans Claims Court.  In September 1998, 
the Veterans Claims Court vacated the Board's October 1997 
decision and remanded the matter for development and 
readjudication.  In turn, the Board remanded the issue to the 
RO, which increased the veteran's left shoulder disability to 
30 percent for the entire time on appeal.  However, a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeal, the issue of an increased evaluation above the 
current 30 percent remains in appellate status. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's left shoulder (minor) disability is 
manifested by subjective complaints of pain in the shoulder, 
difficulty in moving his shoulder, and lack of functional 
movement.  

3.  Objective findings of the veteran's left shoulder 
disability include limited range of motion, X-ray evidence of 
degenerative arthritis, and decreased strength.  

4.  There is no evidence of scapulohumeral ankylosis, fibrous 
union of the humerus, false flail joint, or flail shoulder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-operative residuals, left shoulder (minor), have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.69, 4.71, 4.71a, Plate I, 
Diagnostic Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

The RO has rated the veteran's left shoulder disability under 
DC 5201 for limitation of motion of the arm.  The Board will 
also consider DCs 5003-5010, 5200, 5202, and 5203 for 
arthritis, ankylosis of the scapulohumeral articulation, 
impairment of the humerus, and impairment of the clavicle or 
scapula.  

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Moreover, under DC 5200 (minor arm), a 20 percent evaluation 
is warranted for favorable ankylosis of the scapulohumeral 
articulation with abduction to 60 degrees.  A 30 percent 
evaluation is warranted with intermediate ankylosis between 
favorable and unfavorable.  A 40 percent evaluation would be 
warranted with unfavorable ankylosis and abduction limited to 
25 degrees from the side. 

Under DC 5201 (minor arm), a 20 percent evaluation is 
warranted with limitation of motion at shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation is in order with limitation of the arm to 25 
degrees from the side under this code.  

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus of the minor arm with moderate or 
marked deformity, or recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level or with frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
would be in order for fibrous union of the humerus of the 
minor arm, and a 50 percent is warranted with nonunion (false 
flail joint) of the humerus of the minor arm.  Loss of the 
head of the minor arm humerus (flail shoulder) will be 
assigned a 70 percent rating under DC 5202.  

A 20 percent evaluation is warranted under DC 5203 (minor 
arm), the highest available under this code, for dislocation 
of the clavicle or scapula or nonunion of the clavicle or 
scapula with loose movement. 

As an initial matter, the Board notes that the RO recently 
assigned the veteran a 30 percent rating for the entire time 
on appeal by rating decision dated in June 2002.  Therefore, 
the threshold question is whether he is currently entitled to 
a disability rating higher than the current 30 percent.  
After a review of the evidence, the Board finds no 
entitlement to a higher than 30 percent disability rating for 
his left (minor) shoulder disability.

First, the Board notes that the current 30 percent rating 
contemplates intermediate ankylosis of the scapulohumeral 
articulation (DC 5200), limitation of motion of the arm to 25 
degrees from side and limitation of motion at the shoulder 
level (DC 5201), recurrent dislocations of the scapulohumeral 
joint (DC 5202), and dislocation of the clavicle or scapula 
(DC 5203).  Separate ratings for these pathologies are 
prohibited:  "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Turning now to the issue of a higher disability rating, the 
Board initially finds that a 30 percent rating is the highest 
available under DC 5201 (limitation of motion of the arm) and 
DC 5203 (impairment of the clavicle or scapula), regardless 
of the level of disability; therefore, there is no basis on 
which to establish a higher disability rating under these 
diagnostic codes.  

Next, a higher than 30 percent rating is available under DC 
5200 (ankylosis of the scapulohumeral articulation) of the 
minor arm with unfavorable abduction limited to 25 degrees 
from the side (the Board notes that 180 degrees is considered 
anatomically normal abduction).  However, the Board has 
considered multiple VA examinations and outpatient treatment 
records over the entire period of time that the claim has 
been on appeal and finds that the evidence does not support a 
higher rating under DC 5200.  As an example, the initial VA 
examination report dated in June 1989 shows abduction to 90 
degrees with pain.  Moreover, a November 1993 VA examination 
failed to reflect limitation of abduction with ankylosis 
sufficient to support a higher disability rating.  A physical 
examination at that time showed abduction limited to 45 
degrees in the left shoulder but no atrophy, and sensation 
and strength were intact.

The most recent VA examination dated in January 2000 noted 
that the veteran's range of motion of the left shoulder was 
abduction to 45 degrees, at which time he experienced 
stiffness, and a total of 50 degrees abduction actively.  In 
an addendum report also dated in January 2000, the examiner 
clarified that the left shoulder active abduction was to 
50/180 degrees with stiffness noted at 45 degrees.  Passive 
abduction was 55 degrees with pain.  Range of motion of the 
left shoulder was further clarified as flexion of 0-135/180 
degrees, external rotation of 25/90 degrees, and internal 
rotation of 90/90 degrees.  Given that there is no evidence 
of ankylosis of the left shoulder limited to 25 degrees 
during any of the time on appeal, the Board finds that a 
higher evaluation is not warranted under DC 5200.  

Further, a higher rating may be available under DC 5202 for 
fibrous union of the humerus, nonunion of the humerus (false 
flail joint), and loss of the head of the humerus (flail 
shoulder).  Nonetheless, the evidence fails to support a 
higher rating under DC 5202.  First, the Board places 
significant probative weight on a June 1989 X-ray report 
showing a "satisfactory appearance of the shoulder joint."  
This evidence suggests that the veteran's left shoulder joint 
was essentially normal and without evidence to support a 
higher rating such as a fibrous union of the humerus, a false 
flail joint, or a flail shoulder.  

Similarly, a November 1993 X-ray report indicated arthritic 
changes in the glenohumeral joint and acromioclavicular joint 
and noted minimal increased density in the head of the 
humerus suggesting "bone island" (defined for purposes of 
clarification only by Stedman's Medical Dictionary, 26th ed., 
as cortical bone within medullary bone).  The examiner 
related that a questionable defect in the head of the humerus 
seen on an old X-ray was no longer seen on the more recent X-
rays.  This suggests to the Board that there was, in fact, no 
evidence of a humeral defect warranting a higher disability 
rating.  This evidence is also consistent with a February 
1993 X-ray reflecting normal glenohumeral and 
acromioclavicular joints and osteoporosis of the joint but no 
evidence of fibrous union of the humerus, nonunion of the 
joint, or loss of the head of the humerus.

Next, the Board finds no medical evidence to support a 
finding consistent with a higher rating in a November 1998 X-
ray report.  Specifically, although moderate degenerative 
changes of the glenohumeral joint were noted, there was no 
indication of a fibrous union, nonunion, or the loss of the 
head of the humerus to support a higher disability rating.  
Similarly, an October 1999 CT scan of the left shoulder 
revealed moderate osteoarthritic changes and osteophyte 
formation at the anterior glenohumeral joint margin but the 
humeral head retained a "normal hemispherical contour" and 
showed no evidence of subluxation.  In sum, the Board finds 
no evidence consistent with the criteria for a higher rating 
under DC 5202 during any of the appeal period.

The Board has also considered whether the veteran is entitled 
for a separate compensable evaluation for arthritis.  
Specifically, the General Counsel for VA issued a precedent 
opinion in July 1997 which held that a claimant who had 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In 
August 1998, VA General Counsel issued VAOPGCPREC 9-98.  In 
this opinion, General Counsel, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.  However, in 
this case, because the veteran's left shoulder disability has 
been compensated under DC 5201 specifically for limitation of 
motion of the left shoulder joint, a separate compensable 
rating is not warranted under DCs 5003/5010.

The Board has also considered the veteran's statements and 
sworn testimony that his condition has worsened.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  He lacks the medical expertise to establish the 
current level of his disability under the regulations.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case and supplemental statements of the case 
issued during the pendency of the appeal, the veteran was 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Next, it 
appears that all medical records identified by the veteran in 
support of his claim have been associated with the claims 
file, including outpatient treatment records, VA examination 
reports, and radiology records.  Moreover, the veteran has 
been provided with an opportunity to testify before the RO.  
In addition, the issue has been the subject of multiple RO 
decisions, two Board remands, and actions by the Veterans 
Claims Court.  Next, the veteran was notified of the 
provisions of the VCAA and his due process rights by letter 
dated in June 2002.  Further, he underwent a fairly recent VA 
examination in order to determine the current level of his 
disability.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and no further development is 
needed.


ORDER

The claim for entitlement to an increased evaluation for 
post-operative residuals, left shoulder (minor), currently 
evaluated at 30 percent disabling, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

